[Cite as State ex rel. Noling v. Doherty, 2022-Ohio-760.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO ex rel.                                       CASE NO. 2021-P-0084
TYRONE NOLING,

                 Relator,                                   Original Action for Writ of Mandamus

        -v-

THE HONORABLE BECKY
DOHERTY,

                 Respondent.


                                            PER CURIAM
                                             OPINION

                                       Decided: March 14, 2022
                                     Judgment: Petition dismissed


Brian Church Howe, The Ohio Innocence Project, University of Cincinnati College of
Law, P.O. Box 210040, Cincinnati, OH 45221; and Carrie C. Mahan and Christopher J.
Abbott, Weil, Gotshal & Manges LLP, 2001 M Street, N.W., Washington, DC 20036 (For
Relator).

Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Respondent).


PER CURIAM.

        {¶1}     On August 11, 2021, relator, Tyrone Noling, filed an original action in

mandamus requesting this court to order respondent, The Honorable Becky Doherty, to

comply with this court’s remand order, set forth in State v. Noling, 11th Dist. Portage No.

2011-P-0018, 2014-Ohio-1339. That order required the trial court to conduct further

proceedings to determine whether certain evidence was part of the open discovery file in
the Portage County Prosecutor’s Office or through materials maintained by the Portage

County Sheriff’s Office at the time of trial. Respondent subsequently moved to dismiss

this action because (1) he has invoked an adequate remedy at law and (2) he cannot

establish a right to the remedy sought in the petition. For the reasons that follow, we

agree with the former assertion advanced by respondent and dismiss this action.

       {¶2}   To be entitled to a writ of mandamus, relator must establish a clear legal

right to the requested relief, a clear legal duty on the part of respondent to provide it, and

the lack of an adequate remedy in the ordinary course of the law. State ex rel. Waters v.

Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, ¶6.

       {¶3}   In October 2019, appellant filed a “Motion for Nondestructive Access to

State Files,” pursuant to this court’s order in Noling, supra. Apparently, the motion

remained pending for nearly one year and a half. As a result, in April 2021, appellant filed

a “Motion for Status Conference and/or Hearing on [his] Motion for Access.” The state

opposed the motion, claiming appellant’s October 2019 motion was merely a reiteration

of arguments asserted in certain, previously overruled motions. Finally, on July 9, 2021,

the trial court denied each pending motion. Appellant filed a notice of appeal of that

judgment on August 6, 2021. That appeal remains pending with this court and, as such,

appellant has invoked an adequate remedy in the ordinary course of law.              Indeed,

appellant, in a separate motion to consolidate the appeal with the underlying original

action, conceded that the instant matter and the appeal are simply separate procedural

vehicles to obtain the same remedy.

       {¶4}   “An appeal is an adequate remedy in the ordinary course of law that

precludes an action for mandamus * * *.” State ex rel. Ward v. Reed, 141 Ohio St.3d 50,

                                              2

Case No. 2021-P-0084
2014-Ohio-4512, ¶12, citing State ex rel. Crabtree v. Franklin Cty. Bd. of Health, 77 Ohio

St.3d 247, 250 (1997). Because relator properly invoked this court’s jurisdiction by filing

his August 6, 2021 notice of appeal of the trial court’s July 9, 2021 judgment, he has an

adequate remedy at law. Thus, relator’s petition for writ of mandamus must be dismissed

for failure to state a claim upon which relief might be granted.



CYNTHIA WESTCOTT RICE, J., MATT LYNCH, J., JOHN J. EKLUND, J., concur.




                                             3

Case No. 2021-P-0084